Exhibit 10.1

2012 EXECUTIVE BONUS COMPENSATION PLAN

 

  •  

Eligibility: An executive must remain employed by the Company through 12/31/12
to be eligible for a bonus payout. New members of the Executive Team hired
during 2012 will be eligible on a pro rata basis if their start date is before
10/01/12.

 

  •  

Bonus pool is funded by achievement of corporate objectives based on performance
measures in five areas: Revenue; Members; Internal Uniques; Page views; and
Earnings before interest, taxes, depreciation and amortization (“EBITDA”). The
bonus pool is funded at the average percentage of all of the performance
measurements for the Plan.

 

  •  

For each measurement there are Threshold, Target, and Stretch performance
levels. If performance for any measure is below the Threshold performance level,
there is no payout with respect to that measure. The potential payout for any
measure is capped at the Stretch performance level. For performance achievement
between the specified Threshold and Target, and between Target and Stretch
performance levels, payouts are interpolated on a straight-line basis.

 

  •  

Bonus payouts to eligible executives will be 100% based on achievement of the
bonus pool targets set forth below.

 

  •  

Payout of the executive bonus plan is formulaic and self-effectuating.

 

  •  

Maximum bonus payout is 150% of each executive’s target bonus percentage. For
clarification purposes, if each of the Stretch Payout Targets are met, each
executive would receive 150% of his or her target bonus percentage.

Bonus Pool Targets

 

Corporate Plan

   Plan
Weight     Threshold-
50% Payout
Target   Target -
100% Payout
Target   Stretch -
150% Payout
Target

Revenue (Total, $MM)

     20 %    [***]   [***]   [***]

Members (EOY, MM)

     20 %    [***]   [***]   [***]

Internal Uniques (MM) 1

     20 %    [***]   [***]   [***]

Page views (BN)

     20 %    [***]   [***]   [***]

EBITDA ($MM)

     20 %    [***]   [***]   [***]

 

1 

Q4 average.